


110 HR 725 IH: Veterans’ Memorials, Boy Scouts,

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 725
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Burton of Indiana
			 (for himself, Mr. Hunter,
			 Mr. Radanovich,
			 Mr. Inglis of South Carolina,
			 Mr. Franks of Arizona,
			 Mr. Akin, Mr. Garrett of New Jersey,
			 Mr. Pence,
			 Mr. Norwood,
			 Mrs. Emerson,
			 Mr. Souder,
			 Mr. Wilson of South Carolina,
			 Mr. Kline of Minnesota,
			 Mr. McCaul of Texas,
			 Mr. Bachus,
			 Mr. Doolittle,
			 Mr. Goode,
			 Mr. Gingrey,
			 Mr. McKeon,
			 Mr. Herger,
			 Mr. Hayes,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Chabot,
			 Mr. Miller of Florida,
			 Mr. Pitts,
			 Mr. Campbell of California,
			 Mr. Rogers of Michigan,
			 Mr. Fortuño,
			 Mr. McCotter,
			 Mr. Alexander,
			 Mr. Hensarling,
			 Mr. Barton of Texas,
			 Mr. Calvert,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Sam Johnson of Texas,
			 Mrs. Cubin,
			 Mr. Sali, Mr. Renzi, Mr.
			 Poe, Mr. Jones of North
			 Carolina, Mr. Kingston,
			 and Mr. Shimkus) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Revised Statutes of the United States to
		  prevent the use of the legal system in a manner that extorts money from State
		  and local governments, and the Federal Government, and inhibits such
		  governments’ constitutional actions under the first, tenth, and fourteenth
		  amendments.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Memorials, Boy Scouts,
			 Public Seals, and Other Public Expressions of Religion Protection Act of
			 2007.
		2.Limitations on
			 certain lawsuits against State and local officials
			(a)Civil action for
			 deprivation of rightsSection 1979 of the Revised Statutes of the
			 United States (42 U.S.C. 1983) is amended—
				(1)by inserting
			 (a) before the first sentence; and
				(2)by adding at the
			 end the following:
					
						(b)The remedies with respect to a claim under
				this section are limited to injunctive and declaratory relief where the
				deprivation consists of a violation of a prohibition in the Constitution
				against the establishment of religion, including, but not limited to, a
				violation resulting from
							(1)a veterans’
				memorial’s containing religious words or imagery;
							(2)a public
				building’s containing religious words or imagery;
							(3)the presence of
				religious words or imagery in the official seals of the several States and the
				political subdivisions thereof; or
							(4)the chartering of
				Boy Scout units by components of States and political subdivisions, and the Boy
				Scouts’ using public buildings of States and political
				subdivisions.
							.
				(b)Attorney’s
			 feesSection 722(b) of the Revised Statutes of the United States
			 (42 U.S.C. 1988(b)) is amended by adding at the end the following:
			 However, no fees shall be awarded under this subsection with respect to
			 a claim described in subsection (b) of section nineteen hundred and seventy
			 nine..
			3.Limitations on
			 certain lawsuits against the United States and Federal officials
			(a)In
			 generalNotwithstanding any other provision of law, a court shall
			 not award reasonable fees and expenses of attorneys to the prevailing party on
			 a claim of injury consisting of the violation of a prohibition in the
			 Constitution against the establishment of religion brought against the United
			 States or any agency or any official of the United States acting in his or her
			 official capacity in any court having jurisdiction over such claim, and the
			 remedies with respect to such a claim shall be limited to injunctive and
			 declaratory relief.
			(b)DefinitionAs
			 used in this section, the term a claim of injury consisting of the
			 violation of a prohibition in the Constitution against the establishment of
			 religion includes, but is not limited to, a claim of injury resulting
			 from—
				(1)a
			 veterans’ memorial’s containing religious words or imagery;
				(2)a
			 Federal building's containing religious words or imagery;
				(3)the presence of
			 religious words or imagery in the official seal of the United States and in its
			 currency and official Pledge; or
				(4)the chartering of
			 Boy Scout units by components of the Armed Forces of the United States and by
			 other public entities, and the Boy Scouts’ using Department of Defense and
			 other public installations.
				4.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on the date of the enactment of this
			 Act and apply to any case that—
			(1)is pending on such
			 date of enactment; or
			(2)is commenced on or
			 after such date of enactment.
			
